MEMORANDUM **
Darrell L. Hargrove appeals his guilty plea conviction for unlawful use of a com*756munication facility, in violation of 21 U.S.C. § 843(b). Hargrove contends that the district court erred by sentencing him to a two-year term of supervised release. The maximum term of imprisonment for the charge to which Hargrove pled guilty is more than one year but less than five years; the offense therefore is a “Class E” felony. 18 U.S.C. § 3559(a)(5). The maximum term of supervised release after imprisonment for a Class E felony is one year. 18 U.S.C. § 3583(b)(3). The government concedes this point. We therefore vacate Hargrove’s term of supervised release and order the district court to limit, on remand, the term of supervised release to not more than one year.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.